DETAILED ACTION
This action is responsive to communications filed 19 January 2021.
Claim 2 remains cancelled.
Claims 5, 18 and 20 have been cancelled.
Claims 1, 3-4, 6-17 and 19 are subject to examination.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Interpretation
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
Regarding claim 6, the term “about” is given its broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art. The specification defines “about” as being within a range of 10% greater than or less than the numeric value, see para. 0014, therefore, claim 6 as written, is interpreted to mean a range of 9-44.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 3-4, 7-8, 10-15, 17 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shimogawa (US-9588789-B2) in view of Zhang et al. (US-10116568-B2) hereinafter Zhang.
Regarding claim 1, Shimogawa discloses: 
A method comprising: 
receiving, by a computing device comprising a processor device ([col. 4, ls. 4-40] [FIG. 1] management apparatus 10 includes a communicating unit 11), first aggregate metric information that quantifies aggregate resource utilization in a first computing zone comprising a plurality of first zone computing resources ([col. 4, ls. 4-40] [FIG. 1] communicating unit 11 acquires information indicating workloads of the one or more virtual machines deployed on the system 2, such as information including CPU utilization, the percentage of CPU resources in use to the total CPU resources allocated (i.e. aggregate resource utilization in a first computing zone comprising a plurality of first zone computing resources)), each of the first zone computing resources configured to provide a same service to any of a first plurality of users ([col. 4, ls. 41-46] virtual machines 2a and 2b are used to engage in the same business operation (i.e. same service)); 
receiving second aggregate metric information that quantifies aggregate resource utilization in a second computing zone comprising a plurality of second zone computing resources ([col. 4, ls. 4-40] [FIG. 1] communicating unit 11 acquires information indicating workloads of the one or more virtual machines deployed on the system 3, such as information including CPU utilization, the percentage of CPU resources in use to the total CPU resources allocated (i.e. aggregate resource utilization in a second computing zone comprising a plurality of second zone computing resources)), each of the second zone computing resources configured to provide the same service to any of a second plurality of users ([col. 5, ls. 11-24] business in which the virtual machines 2a, 2b, and 3a engage (i.e. same service)); 
determining a relationship between the first aggregate metric information and the second aggregate metric information ([col. 4, ls. 63-col. 5, ls. 10] detect that the loads of the virtual machines 2a and 2b satisfy the first load condition and the loads of the virtual machine 3a satisfy a second load condition, i.e. both load conditions are met) by: 
determining a first aggregate resource utilization associated with the first computing zone based on the first aggregate metric information ([col. 4, ls. 4-40; 63-col. 5, ls. 10] detect that the loads of the virtual machines 2a and 2b satisfy the first load condition, such as information including CPU utilization, the percentage of CPU resources in use to the total CPU resources allocated); 
determining a second aggregate resource utilization associated with the second computing zone based on the second aggregate metric information ([col. 4, ls. 4-40; 63-col. 5, ls. 10] detect that the loads of the virtual machine 3a satisfy a second load condition, such as information including CPU utilization, the percentage of CPU resources in use to the total CPU resources allocated); and 
based on the relationship between the first aggregate metric information and the second aggregate metric information ([col. 4, ls. 63-col. 5, ls. 10] detect that the loads of the virtual machines 2a and 2b satisfy the first load condition and the loads of the virtual machine 3a satisfy a second load condition, i.e. both load conditions are met), determining that a current quantity of first zone ([col. 4, ls. 63-col. 5, ls. 10] allows addition of a virtual machine 3b to the system 3, e.g. to change system 3 but not system 2  requires determining that system 3 is to be changed but not system 2 (i.e. system 2/first system remains unchanged)).
Shimogawa does not explicitly disclose:
determining that a difference between the first aggregate resource utilization and the second aggregate resource utilization exceeds a predetermined threshold; and
sending a control signal to terminate a second zone computing resource to alter a current quantity of second zone computing resources.
	However, Zhang discloses:
determining that a difference between the first aggregate resource utilization and the second aggregate resource utilization exceeds a predetermined threshold ([col. 6, ls. 45-67] determining imbalance, i.e. difference between the two normalized entitlements (i.e. first/second aggregate resource utilization) is less or equal to/more than a threshold); and
sending a control signal to terminate a second zone computing resource to alter a current quantity of second zone computing resources ([col. 6, ls. 45-67] host system from the server cluster with the lower normalized entitlement (when imbalanced) is evacuated (i.e. terminated) wherein for the host system to be evacuated requires a command (i.e. control signal) to be sent to evacuate the host system, if no command is directed to evacuate the host system then the host would hot have been instructed to evacuate).
It would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to modify the invention of Shimogawa in view of Zhang to have determined that a difference between the utilizations exceeded a threshold to terminate a resource to alter the resource of a second zone. One of ordinary skill in the art would have been motivated to do so 
Regarding claim 3, Shimogawa-Zhang disclose:
The method of claim 1, set forth above, 
Shimogawa discloses:
wherein the plurality of first zone computing resources comprises one or more of computing hosts, virtual machines, and containers executing in the first computing zone ([col. 4, ls. 4-40] [FIG. 1] one or more virtual machines deployed on the system). 
Regarding claim 4, Shimogawa-Zhang disclose:
The method of claim 1, set forth above, 
Shimogawa discloses:
wherein the first aggregate metric information comprises one or more of memory utilization information of each first zone computing resource, processor utilization information of each first zone computing resource ([col. 4, ls. 4-40] [FIG. 1] information indicating workloads of the one or more virtual machines deployed on the system 2, such as information including CPU utilization, the percentage of CPU resources in use to the total CPU resources allocated), and network utilization information of each first zone computing resource.  
Regarding claim 7, Shimogawa-Zhang disclose: 
The method of claim 1, set forth above,
Shimogawa discloses: 
wherein the first aggregate metric information comprises a plurality of resource utilization values ([col. 4, ls. 4-40] [FIG. 1] such as information including CPU utilization, the percentage of CPU resources in use to the total CPU resources allocated, of each virtual machine), each resource utilization value corresponding to a different first zone computing resource ([col. 4, ls. 4-40] [FIG. 1] such as information including CPU utilization, the percentage of CPU resources in use to the total CPU resources allocated, of each virtual machine), and wherein determining the first aggregate resource utilization associated with the first computing zone comprises determining an average resource utilization value based on the plurality of resource utilization values and a total quantity of the different first zone computing resources ([col. 4, ls. 47-62] detects that the loads placed on the virtual machines 2a and 2b, (i.e. average load between machines of system 2), satisfy a first load condition).
Regarding claim 8, Shimogawa-Zhang disclose: 
The method of claim 1, set forth above, further comprising: 
Shimogawa discloses:
subsequent to sending the control signal: 
receiving, by the computing device, subsequent first aggregate metric information that quantifies the aggregate resource utilization in the first computing zone ([col. 4, ls. 4-40] [FIG. 1] communicating unit 11 acquires information indicating workloads of the one or more virtual machines deployed on the system 2, such as information including CPU utilization, the percentage of CPU resources in use to the total CPU resources allocated (i.e. aggregate resource utilization in a first computing zone comprising a plurality of first zone computing resources) [col. 14, ls. 25-46] i.e. periodically acquires load information); 
receiving subsequent second aggregate metric information that quantifies the aggregate resource utilization in the second computing zone ([col. 4, ls. 4-40] [FIG. 1] communicating unit 11 acquires information indicating workloads of the one or more virtual machines deployed on the system 3, such as information including CPU utilization, the percentage of CPU resources in use to the total CPU resources allocated (i.e. aggregate resource utilization in a second computing zone comprising a plurality of second zone computing resources) [col. 14, ls. 25-46] i.e. periodically acquires load information); 
([col. 4, ls. 63-col. 5, ls. 10] detect that the loads of the virtual machines 2a and 2b satisfy the first load condition and the loads of the virtual machine 3a satisfy a second load condition, i.e. both load conditions are met); and 
based on the second relationship ([col. 4, ls. 63-col. 5, ls. 10] detect that the loads of the virtual machines 2a and 2b satisfy the first load condition and the loads of the virtual machine 3a satisfy a second load condition, i.e. both load conditions are met), determining that a current quantity of second zone computing resources is to3Serial No. 15/896,567Attorney Docket No. 1145-074/20171230US remain unchanged ([col. 5, ls. 11-24] detect that the loads of the virtual machines 2a and 2b satisfy the first load condition but the loads of the virtual machine 3a do not satisfy the second load condition, and restricts adding the virtual machine 3b to the system 3 (i.e. system 3 remains unchanged)) and
Shimogawa does not explicitly disclose:
sending a control signal that terminates or initiates a first zone computing resource to alter the current quantity of first zone computing resources.  
	However, Zhang discloses:
sending a control signal that terminates or initiates a first zone computing resource to alter the current quantity of first zone computing resources ([col. 2, ls. 1-11] monitors the capacity of server clusters or groups and automatically adds and removes host systems to and from server clusters or groups).  
	It would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to modify the invention of Shimogawa in view of Zhang to have terminated or initiated a first zone computing resource. One of ordinary skill in the art would have been 
Regarding claim 10, Shimogawa-Zhang disclose: 
The method of claim 1, set forth above, further comprising: 
Shimogawa discloses:
iteratively, over a period of time: 
receiving the first aggregate metric information and the second aggregate metric information ([col. 4, ls. 4-40] acquires information indicating workloads of the virtual machines 2a and 2b, and in the case where one or more virtual machines have been deployed on the system 3, acquiring the workloads of the virtual machines, e.g. on system 3 [col. 14, ls. 25-46] i.e. periodically acquires load information); 
determining a current relationship between the first aggregate metric information and the second aggregate metric information ([col. 4, ls. 63-col. 5, ls. 10] detect that the loads of the virtual machines 2a and 2b satisfy the first load condition and the loads of the virtual machine 3a satisfy a second load condition, i.e. both load conditions are met); and 
based on the current relationship, 1) sending a control signal to terminate or initiate a first zone computing resource or a second zone computing resource ([col. 4, ls. 63-col. 5, ls. 10] allows addition of a virtual machine 3b to the system 3 (i.e. to initiate a second zone computing resource to alter a current quantity of second zone computing resources)) or 2) maintaining a current number of first zone computing resources and second zone computing resources by not sending a control signal that terminates or initiates a first zone computing resource or a second zone computing resource.
Regarding claim 11, Shimogawa-Zhang disclose:
The method of claim 1, set forth above, 

wherein sending the control signal comprises sending a message to a zone controller to terminate a second zone computing resource ([col. 6, ls. 36-45] public management server 32, in response to a request from the management server 100, starts or stops a virtual machine on the business server 37 or 38).  
Regarding claim 12, Shimogawa-Zhang disclose: 
The method of claim 1, set forth above, 
Shimogawa discloses:
wherein sending the control signal comprises sending a message to a zone controller to initiate an additional second zone computing resource ([col. 6, ls. 36-45] public management server 32, in response to a request from the management server 100, starts or stops a virtual machine on the business server 37 or 38).
Regarding claim 13, Shimogawa-Zhang disclose: 
The method of claim 1, set forth above, further comprising: 
Shimogawa discloses:
determining a subsequent first aggregate resource utilization associated with the first computing zone based on subsequent first aggregate metric information ([col. 4, ls. 4-40] [FIG. 1] communicating unit 11 acquires information indicating workloads of the one or more virtual machines deployed on the system 2, such as information including CPU utilization, the percentage of CPU resources in use to the total CPU resources allocated (i.e. aggregate resource utilization in a first computing zone comprising a plurality of first zone computing resources) [col. 4, ls. 63-col. 5, ls. 10] after the deployment of the virtual machine 3a, control unit 12 may detect that the loads of VMs 2a-2b satisfy  load condition, wherein control unit 12 connected to communicating unit 11, i.e. acquiring subsequent utilization); 
([col. 4, ls. 4-40] [FIG. 1] communicating unit 11 acquires information indicating workloads of the one or more virtual machines deployed on the system 3, such as information including CPU utilization, the percentage of CPU resources in use to the total CPU resources allocated (i.e. aggregate resource utilization in a second computing zone comprising a plurality of second zone computing resources) [col. 5, ls. 11-24] control unit 12 may detect that the loads of VM 3a do not satisfy the first load condition after deployment of the virtual machine, i.e. acquiring subsequent utilization); 
determining that one of the subsequent first aggregate resource utilization and the subsequent second aggregate resource utilization is outside of a desired threshold range ([col. 4, ls. 63-col. 5, ls. 10] detect that the loads of the virtual machine 3a satisfy a second load condition, e.g. reached or exceeded a second threshold); and 
in response to determining that one of the subsequent first aggregate resource utilization and the subsequent second aggregate resource utilization is outside of the desired threshold range ([col. 4, ls. 63-col. 5, ls. 10] detect that the loads of the virtual machine 3a satisfy a second load condition, e.g. reached or exceeded a second threshold), determining the relationship between the subsequent first aggregate metric information and the subsequent second aggregate metric information ([col. 4, ls. 63-col. 5, ls. 10] detect that the loads of the virtual machines 2a and 2b satisfy the first load condition and the loads of the virtual machine 3a satisfy a second load condition, i.e. both load conditions are met), and sending the control signal to terminate or initiate a first or second zone computing resource ([col. 4, ls. 63-col. 5, ls. 10] allows addition of a virtual machine 3b to the system 3 (i.e. to initiate a second zone computing resource to alter a current quantity of second zone computing resources)).
Regarding claim 14, Shimogawa-Zhang disclose: 
The method of claim 1, set forth above, 

wherein the first computing zone comprises a first cloud computing environment operated by a first entity ([col. 3, ls. 56-col. 4, ls. 3] system 2, e.g. private cloud system [col. 6, ls. 26-35] private management server 31) and 
Shimogawa does not explicitly disclose:
configured to receive a control signal to terminate or initiate a first zone computing resource from a computing device outside of the first computing zone.  
However, Zhang discloses:
configured to receive a control signal to terminate or initiate a first zone computing resource from a computing device outside of the first computing zone ([col. 2, ls. 1-11] monitors the capacity of server clusters or groups and automatically adds and removes host systems to and from server clusters or groups).  
	It would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to modify the invention of Shimogawa in view of Zhang to have terminated or initiated a first zone computing resource. One of ordinary skill in the art would have been motivated to do so to automatically add and remove host systems to and from clusters or groups (Zhang, [col. 2, ls. 1-11]).
Regarding claim 15, Shimogawa-Zhang disclose: 
The method of claim 14, set forth above, 
Shimogawa discloses:
wherein the second computing zone comprises a second cloud computing environment operated by a second entity ([col. 3, ls. 56-col. 4, ls. 3] system 2, e.g. public cloud system [col. 6, ls. 36-45] public management server 32) and configured to receive a control signal to terminate or initiate a second zone computing resource from a computing device outside of the second computing zone ([col. 6, ls. 36-45] public management server 32, in response to a request from the management server 100, starts or stops a virtual machine on the business server 37 or 38).
	Regarding claims 17 and 19, they do not further define nor teach over the limitations of claim 1, therefore, claims 17 and 19 are rejected for at least the same reasons set forth above as in claim 1.
Claims 6 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shimogawa-Zhang in view of Rider et al. (US-20120297307-A1) hereinafter Rider.
Regarding claim 6, Shimogawa-Zhang disclose:
The method of claim 1, set forth above, 
Shimogawa-Zhang do not explicitly disclose:
wherein the predetermined threshold is in a range between about 10 and 40.
However, Rider discloses:
wherein the predetermined threshold is in a range between about 10 and 40 ([0042] threshold value may be received 407 by management server 320 from a user, e.g. a numeric value; or a threshold value from a standard deviation value, such as 0.2, 0.4, or 0.5; wherein 0.2 or 0.4 represent a 20% or 40% difference from the standard deviation value, and wherein 20 or 40 reside in a range of about 10 to 40). 
It would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to modify the invention of Shimogawa-Zhang in view of Rider to have the predetermined threshold in a range between about 10 and 40. One of ordinary skill in the art would have been motivated to do so to represent a threshold value from a standard deviation value (Rider, [0042]). 
Regarding claim 9, Shimogawa-Zhang-Rider disclose: 
The method of claim 8, set forth above, wherein: 
Shimogawa discloses:
([col. 4, ls. 63-col. 5, ls. 10] detect that the loads of the virtual machines 2a and 2b satisfy the first load condition and the loads of the virtual machine 3a satisfy a second load condition, i.e. both load conditions are met) by: 
determining a subsequent first aggregate resource utilization associated with the first computing zone based on the subsequent first aggregate metric information ([col. 4, ls. 4-40; 63-col. 5, ls. 10] detect that the loads of the virtual machines 2a and 2b satisfy the first load condition, such as information including CPU utilization, the percentage of CPU resources in use to the total CPU resources allocated); 
determining a subsequent second aggregate resource utilization associated with the second computing zone based on the subsequent second aggregate metric information ([col. 4, ls. 4-40; 63-col. 5, ls. 10] detect that the loads of the virtual machine 3a satisfy a second load condition, such as information including CPU utilization, the percentage of CPU resources in use to the total CPU resources allocated); and 
	Shimogawa does not explicitly disclose:
determining that a difference between the subsequent first aggregate resource utilization and the subsequent second aggregate resource utilization is less than a predetermined threshold.   
	However, Zhang discloses:
determining that a difference between the subsequent first aggregate resource utilization and the subsequent second aggregate resource utilization is less than a predetermined threshold ([col. 6, ls. 45-67] determining imbalance, i.e. difference between the two normalized entitlements (i.e. first/second aggregate resource utilization) is less or equal to/more than a threshold [col. 2, ls. 1-11] monitors the capacity of server clusters or groups and automatically adds and removes host systems to and from server clusters and groups, i.e. first, subsequent, etc. capacities).
It would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to modify the invention of Shimogawa in view of Zhang to have determined that a difference between the utilizations exceeded a threshold to terminate a resource to alter the resource of a second zone. One of ordinary skill in the art would have been motivated to do so to evacuate a host system from the server cluster with a lower normalized entitlement during imbalance (Zhang, [col. 6, ls. 45-67]).
Claim 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shimogawa-Zhang in view of Dominick et al. (US-10135691-B2) hereinafter Dominick.
Regarding claim 16, Shimogawa-Zhang disclose: 
The method of claim 1, set forth above, 
Shimogawa-Zhang do not explicitly disclose:
wherein the first computing zone is operating in a first time zone and the second computing zone is operating in a second time zone.
However, Dominick discloses:
wherein the first computing zone is operating in a first time zone and the second computing zone is operating in a second time zone ([FIG. 1] [col. 11, ls. 34-50] [col. 10, ls. 41-45] data centers 2a, 2b; virtual servers 4a-4e; the data centers geographically widely deployed, e.g.  North America and Europe; wherein North America and Europe are in different time zones).
It would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to modify the invention of Shimogawa-Zhang in view of Dominick to have implemented the system on a wider scale of geographically distributed data centers. One of ordinary .
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Padala et al. (US-20170126506-A1) CONTAINER MANAGEMENT AND APPLICATION INGESTION ENGINE;
Gamage et al. (US-20180139148-A1) DISTRIBUTED RESOURCE SCHEDULING BASED ON NETWORK UTILIZATION;
Beloglazov et al. (US-20150039764-A1) SYSTEM, METHOD AND COMPUTER PROGRAM PRODUCT FOR ENERGY-EFFICIENT AND SERVICE LEVEL AGREEMENT (SLA)-BASED MANAGEMENT OF DATA CENTERS FOR CLOUD COMPUTING;
Singh et al. (US-20060069761-A1) SYSTEM AND METHOD FOR LOAD BALANCING VIRTUAL MACHINES IN A COMPUTER NETWORK;
Ramany et al. (US-20060112247-A1) SYSTEM AND METHOD FOR REAL-TIME BALANCING OF USER WORKLOAD ACROSS MULTIPLE STORAGE SYSTEMS WITH SHARED BACK END STORAGE;
Fitzgerald et al. (US-9448824-B1) CAPACITY AWARE AUTO SCALING;
Morgan (US-20120304191-A1) SYSTEMS AND METHODS FOR CLOUD DEPLOYMENT ENGINE FOR SELECTIVE WORKLOAD MIGRATION OR FEDERATION BASED ON WORKLOAD CONDITIONS;
ZLOTKIN (US-20130055260-A1) TECHNIQUES FOR WORKLOAD BALANCING AMONG A PLURALITY OF PHYSICAL MACHINES;
Sundararajan et al. (US-9880885-B2) METHOD AND SYSTEM TO REBALANCE CONSTRAINED SERVICES IN A CLOUD USING A GENERTIC ALGORITHM;
Peteva et al. (US-20170199770-A1) CLOUD HOSTING SYSTEMS FEATURING SCALING AND LOAD BALANCING WITH CONTAINERS;
Udupi et al. (US-20170149687-A1) CLOUD RESOURCE PLACEMENT OPTIMIZATION AND MIGRATION EXECUTION IN FEDERATED CLOUDS;
Cropper et al. (US-20170111287-A1 and US-10419228-B2) DYNAMICALLY-ASSIGNED RESOURCE MANAGEMENT IN A SHARED POOL OF CONFIGURABLE COMPUTING RESOURCES;
Nidugala et al. (US-20170315838-A1) MIGRATION OF VIRTUAL MACHINES.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Alex H. Tran whose telephone number is (571)272-8173.  The examiner can normally be reached on Monday-Friday 11AM-6PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Alex H. Tran/Examiner, Art Unit 2453                                                                                                                                                                                                        
/KAMAL B DIVECHA/Supervisory Patent Examiner, Art Unit 2453